Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/837,822 filed on 04/01/2020. The application claims foreign priority of CN202010185809.1, filed on 03/17/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010185809.1 application as required by 37 CFR 1.55.
	
	
Restriction/Election
Applicant’s election without traverse of Claims 1 – 7, Group I in the reply filed on 07/11/2022 is acknowledged. Claims 8 – 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.

Claim Status Notes
While claim 4 is currently listed with a “withdrawn” status. It appears that this is a mistake and that the claim is meant to be pending given that claim 6, which is a dependent claim of claim 4, is still pending and that claim 4 is within Group I, which was elected on 07/11/2022. Therefore, for purposes of compact prosecution, claim 4 will be examined. 

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1, line 4, “rare earth (R) power” should read “rare earth (R) powder”
Claim 1, line 8, “the lo-melting point” should read “wherein the low-melting point”
Appropriate correction is required.

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “wherein the lo-melting point metal powder B is one or more of” is unclear. The phrase is indefinite because it appears that the words “is one or more” appears to limit the metal powder B to only zinc, aluminum, and/or gallium (one or more), however, the phrase prior states that the “low melting point metal powder B comprises one of Fe, Co, and Fe and Co alloy”. Therefore, because of the two phrases, it is unclear what can be included/excluded from the composition of the low melting point metal powder B. For purposes of examination, it is interpreted that the low melting point metal powder B composition is “open” (i.e. comprises) and comprises one of Fe, Co, and Fe and Co alloy, and comprises one or more of zinc, gallium, or aluminum. Furthermore, as noted in the restriction/election requirement, it is respectfully noted that the claim limitation of claim 1 of “wherein the low melting point metal powder B comprises one of iron (Fe), cobalt (Co), and an Fe and Co alloy” appears to different from what is described in the specification vis-a-vis the Fe, Co, and Fe/Co. For example, [0030, 0042] appears to relate Fe, Co, Fe/Co to the letter “M” in the RM or RHM powder, which is powder A, instead of powder B, and it appears in the examples [0059, 0061, 0063] and also in dependent claims 5 and 6 that the Fe, Co, or Fe/Co is in powder A, not powder B. 

Regarding claim 1, the phrase “low melting point” is indefinite. The term “low melting point” in claim 1 is a relative term which renders the claim indefinite. The term “low melting point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the powder will be interpreted as any powder that comprises one of Fe, Co, and Fe and Co alloy, and comprises one or more of zinc, gallium, or aluminum with any melting point.


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1 and 4 – 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being Lee (US2015/0187494)

Regarding claims 1 and 4 – 7, Lee teaches a mixed powder for applying the surface of a NdFeB magnet [Abstract] (meeting the claimed limitation of a coating material for fabricating rare earth magnets). Lee teaches that the mixed powder can include Tb metal powder [0050], meeting the claimed limitation of “rare earth powder” of alloy powder A, and can include an alloy powder of zinc and a metal, in which the metal can be cobalt [0049], meeting the claimed limitation of comprises cobalt and zinc of powder B. Given that the powder contains zinc and cobalt, as claimed, it is interpreted that the powder would have a lower melting point than the terbium metal powder, meeting the claimed limitation of “low-melting point metal powder”. 

Given that Lee teaches using a rare earth powder that meets the limitation of “rare earth (R) powder”, Lee anticipates the claimed limitations of claim 4 -7 that further limit the RMH powder.

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US2015/0187494)

Regarding claims 2 – 3, Lee teaches the invention as applied above in claim 1. Lee teaches that the mixed powder may have a particle size of 10 µm or less, which overlaps with the claimed ranges of powder A and powder B of claim 2 [021]. Lee also teaches that the zinc content of the mixed powder (i.e. coating material) is 1 – 50 wt%, which overlaps with the claimed range [0020]. 

Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2021/0166870 – Coating for NdFeB magnet with first and second particles of a rare earth alloy and metal alloy, respectively.
US2018/0166192 – Grain diffusion material for NdFeB with a rare earth compound and cobalt alloy
US2016/0203892 – Rare earth metal alloy with rare earth compound mixture for coating
CN108269664 – Diffusion agent with rare earth alloy containing aluminum to improve diffusion
CN109695015 – Coating liquid containing heavy rare earth powder and penetration enhancer including aluminum. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735